                                        Case 3:20-cv-01930-WHO Document 26 Filed 08/07/20 Page 1 of 2



                              1   BLAKE J. RUSSUM (SBN 258031)
                                  ROPERS MAJESKI PC
                              2   1001 Marshall Street, 5th Floor
                                  Redwood City, CA 94063
                              3   Telephone:    650.364.8200
                                  Facsimile:    650.780.1701
                              4   Email:        blake.russum@ropers.com
                              5   Attorneys for Defendant
                                  LINCOLN LIFE ASSURANCE COMPANY OF
                              6   BOSTON
                              7

                              8                                    UNITED STATES DISTRICT COURT
                              9                                NORTHERN DISTRICT OF CALIFORNIA
A Professional Corporation




                             10
      Redwood City




                             11   REZA ATTARHA,                                       Case No. 3:20-cv-01930-WHO
                             12                       Plaintiff,                      STIPULATION FOR DISMISSAL
                                                                                      WITH PREJUDICE AND ORDER
                             13            v.
                             14   LINCOLN LIFE ASSURANCE
                                  COMPANY OF BOSTON,
                             15
                                                      Defendant.
                             16

                             17

                             18            TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                             19            IT IS HEREBY STIPULATED by and between the Plaintiffs, REZA ATTARHA, and

                             20   Defendant LIBERTY LIFE ASSURANCE COMPANY OF BOSTON, by and through their

                             21   respective attorneys of record, that the above-captioned action shall be, and hereby is, dismissed

                             22   with prejudice as to all parties and claims, pursuant to Federal Rule of Civil Procedure

                             23   41(a)(1)(A)(ii). Each party shall bear its own fees and costs.

                             24            All signatories to this Stipulation, and all parties on whose behalf the filing is submitted,

                             25   concur with the Stipulation’s content and have authorized its filing.

                             26   ///

                             27   ///

                             28   ///

                                  4848-2767-6103.1                                                            STIPULATION FOR DISMISSAL
                                                                                                    WITH PREJUDICE AND [PROPOSED] ORDER
                                                                                                                          3:20-CV-01930-JCS
                                      Case 3:20-cv-01930-WHO Document 26 Filed 08/07/20 Page 2 of 2



                              1    Dated: August 7, 2020                                ROPERS MAJESKI PC
                              2

                              3                                                         By: /s/ Blake J. Russum
                                                                                            BLAKE J. RUSSUM
                              4                                                             Attorneys for Defendant
                                                                                            LINCOLN LIFE ASSURANCE
                              5                                                             COMPANY OF BOSTON
                              6
                                  Dated: August 7, 2020                               SPINGER AYENI
                              7

                              8
                                                                                      By:/s/ Cassie Springer Ayeni
                              9                                                            CASSIE SPRINGER AYENI
                                                                                           JEENA JIAMPETTI
A Professional Corporation




                             10                                                            Attorneys for Plaintiff
                                                                                           REZA ATTARHA
      Redwood City




                             11

                             12

                             13                                               ORDER
                             14             IT IS HEREBY ORDERED that, pursuant to the parties’ Stipulation for Dismissal of
                             15    Action with Prejudice and Federal Rules of Civil Procedure 41(a)(1)(A)(ii), this action shall be,
                             16    and hereby is, dismissed with prejudice in its entirety as to all claims and parties. Each party
                             17    shall bear its own attorney’s fees and costs.
                             18           August 7, 2020
                                   Date:___________________
                             19                                                    _______________________________
                                                                                   U.S. District Judge William H. Orrick
                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27
                             28

                                   4848-2767-6103.1                                                          STIPULATION FOR DISMISSAL
                                                                                    -2-            WITH PREJUDICE AND [PROPOSED] ORDER
                                                                                                                         3:20-CV-01930-JCS
